Citation Nr: 0119194	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  99-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
disability benefits.


ATTORNEY FOR THE BOARD

Edward F. Flood, Associate Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 determination by the Department of Veterans 
Affairs (VA) Manila Regional Office (RO) which denied her 
basic entitlement to VA benefits.

The appellant requested a hearing before a member of the 
Board at the RO, however, she failed to appear at the hearing 
scheduled in June 2001, after being properly notified 
thereof.  38 C.F.R. § 20.704(d) (2000).  


FINDING OF FACT

The service department has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.


CONCLUSION OF LAW

The appellant does not have the requisite service for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, 38 C.F.R. §§ 
3.1(d), 3.8, 3.9, 3.203 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A person claiming entitlement to VA benefits must qualify as 
an appellant by submitting evidence of service and character 
of discharge.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  If 
such evidence is not received, VA will request verification 
of service from the service department.  38 C.F.R. § 
3.203(c).

The VA will pay compensation to any veteran disabled by 
disease or injury incurred in or aggravated by active 
military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).

The law authorizes the payment of pension to a "veteran" of a 
war who has the requisite service and who is permanently and 
totally disabled from nonservice-connected disability not due 
to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521 (West 1991).

The term "veteran" means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 1991); 38 C.F.R. § 3.1(d) (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (West 1991); 38 C.F.R. § 3.6 (2000).

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the U.S. by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the U.S. dated July 26, 1941, is included for 
compensation benefits.  

The Service Department will certify that a claimant has 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the U.S. Armed Forces 
(including the Philippine Scouts) or the Commonwealth Army, 
prior to July 1, 1946.  This excludes civilians.  38 C.F.R. 
§§ 3.8(c)(1) and 3.8(d)(2).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate U.S. service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by 
the service department. A copy of an 
original document is acceptable if the 
copy was issued by the service department 
or if the copy was issued by a public 
custodian of records who certifies that it 
is a true and exact copy of the document 
in the custodian's custody; and

(2) the document contains needed 
information as to length, time, and 
character of service; and

(3) in the opinion of the VA the document 
is genuine and the information contained 
in it is accurate. 38 C.F.R. § 3.203(a) 
(2000). However, when the appellant does 
not submit evidence of service or the 
evidence submitted does not meet the 
requirements of 38 C.F.R. § 3.203, the VA 
shall request verification of service from 
the service department.

The U.S. Court of Appeals for Veterans Claims has held that 
the VA is prohibited from finding, on any basis other than a 
service department document, which the VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed Forces.  
Service department findings, therefore, are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Analysis

In March 1999, the appellant filed a claim for VA benefits.  
On receipt of a notice from the service department, U.S. Army 
Reserve Personnel Center (ARPERCEN), that, after a thorough 
search, there was no evidence that she had recognized service 
as a member of the Philippine Commonwealth Army, including 
the recognized guerillas, in the service of the Armed Forces 
of the U.S., the RO issued a determination in May 1999 that 
she had no legal entitlement to VA benefits.  38 C.F.R. 
§ 3.203.  Thereafter, this appeal ensued.  ARPERCEN's 
determination that the appellant did not have valid military 
service for VA benefits and did not serve as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces, is 
binding on the Board.  Duro, supra.

In light of the above, the appellant's claim for basic 
eligibility for VA benefits based on recognized military 
service lacks legal merit and, therefore, must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that the duty to assist provisions under the 
VCAA has been satisfied, as the RO properly requested 
verification of service following the appellant's submission 
of her claim and additionally requested that she provide any 
acceptable evidence of military service which might be in her 
possession.  Since ARPERCEN determined that there was no 
creditable service and the appellant failed to submit any 
acceptable contrary evidence, the Board is of the opinion 
that there is no further duty to assist, as there is no 
reasonable possibility that such assistance would aid in 
substantiating her claim for benefits.  VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(a)(2)).  The Board also finds that the 
appellant is not prejudiced by its consideration of her claim 
pursuant to this new legislation in the first instance.  
Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal.  In view of the foregoing, the Board finds that the 
appellant will not be prejudiced by its actions and that a 
remand for adjudication by the RO would only serve to further 
delay resolution of her claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993)

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


ORDER

Eligibility for VA benefits is not established and the appeal 
is denied.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 

